DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species A of Figure 3, Species B of Figure 4, Species C of Figures 5 and 7A-7C, Species D of Figures 6 and 7A-7C, Species E of Figure 8, Species F of Figures 9 and 10, Species G of Figure 11, Species H of Figure 12, Species I of Figure 13, Species J of Figure 14, Species K of Figures 15 and 16, Species L of Figure 17, Species M of Figure 18, and Species N of Figure 19.  The species are independent or distinct because Species A includes a light-based device including light guided through leaky optical fibers or other optical waveguides, and light sources such as lasers (see Specification paragraph 46), Species B includes a light-based device formed of a light-emitting component being an OLED structure formed on a flexible substrate and a protective cover layer (see Specification paragraph 48), Species C includes a light-based device including a light-emitting layer formed on a transparent polyimide substrate or other flexible transparent substrate and having an electrically controllable light modulating device such as an electronic shutter at a side of the light-emitting layer opposite the window to which it is mounted (see Specification paragraph 52), Species D includes a light-based device including a light source emitting light through a fixed optical beam splitting structure or by using a beam steering device to raster scan an output beam from the source over multiple beam positions aligned with diffractive elements mounted within or on a window (see Specification paragraph 53), Species E includes a light-based device including an array of light sources aligned with respective openings in a body of the vehicle, such openings being filled with materials to help block interior components from view such as polarizers or one-way mirrors (see Specification paragraphs 56 and 57), Species F includes a light-based device including two light sources which emit light that may be different colors and is reflected through a light modulating structure such as a liquid crystal shutter using a light collimating mirror (see Specification paragraph 58), Species G includes a light-based device including a liquid crystal light modulator having an array of individually controllable pixels and a backlight unit including a light guide plate with light emitting diodes emitting light into the light guide plate edge where it is reflected via total internal reflection (see Specification paragraph 67), Species H includes a light-based device including an array of individually controlled pixels in an OLED display (see Specification paragraph 68), Species I includes an array of diffractive elements and a laser emitting a raster scanned light beam or an array of individually controlled light beams (see Specification paragraph 69), Species J includes a light-based device formed within an opening of the vehicle body with a protective layer and electronic shutter mounted on an interior of the protective layer and overlapping the opening, a mirror collimates light from a light source (see Specification paragraph 71), Species K includes a light-based device including a protective layer mounted in an opening in a vehicle body, a mirror collimates light from a light source, a shutter can be placed in a position to overlap and block the opening and protective layer when the light source is off, the shutter being movable or louvered (see Specification paragraphs 72 and 73), Species L includes a light-based device including a protective layer mounted in an opening of a vehicle body, a light source emitting light which reflects from an electronically controlled mirror and emitted through the protective layer, the mirror has a reflective support structure, and an electrically controllable light shutter (see Specification paragraph 74), Species M includes a transparent protective structure in an opening of a vehicle body, a light source emits light that may be reflected from a mirror, a lens concentrates the light, and a positioner moves a mechanical shutter upon receiving signals from control circuitry to block the light source from view without blocking the mirror or out of the way of the light source (see Specification paragraph 75), and Species N includes a light-based device including a total internal reflection lens which produces collimated light from light emitted by a light source, a mechanical shutter controlled by control circuitry selectively blocks the light source from view, and a positioner may move the shutter into and out of position to block the light source, the lens being mounted in an opening in the vehicle body (see Specification paragraph 76).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/           Examiner, Art Unit 2875